Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  148097 & (35)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  JENNIFER STANKEVICH, a/k/a                                                                                         Justices
  JENNIFER MILLIRON,
            Plaintiff-Appellant,
  v                                                                SC: 148097
                                                                   COA: 310710
                                                                   Dickinson CC: 12-016939-DP
  LEANNE MILLIRON,
           Defendant-Appellee.

  _________________________________________/

         By order of April 25, 2014, the application for leave to appeal the October 17,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  DeBoer v Snyder, 772 F3d 388 (CA 6, 2014), and any attendant decision from the United
  States Supreme Court. On order of the Court, the case having been decided on June 26,
  2015, sub nom Obergefell v Hodges, ___ US ___; 135 S Ct 2584; 192 L Ed 2d 609
  (2015), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for reconsideration in light of Obergefell.
  The motion to proceed on the application for leave to appeal is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2015
         s0908
                                                                              Clerk